Citation Nr: 1130040	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for degenerative joint disease of the hips and back.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in August 2009 and June 2010, at which times the Board remanded it for additional development.  Unfortunately, additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the AMC last issued a Supplemental Statement of the Case (SSOC) in May 2011, additional medical records have been associated with the claims file relating to the claim of service connection for degenerative joint disease of the hips and back.  The AMC transferred the records to the Board after issuing the SSOC in May 2011, and the new evidence, which consists of a June 2011 statement from R.F., D.C., a private chiropractor who treated the Veteran, was received in June 2011.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2010).  Therefore, a remand is necessary for an SSOC to be issued addressing all evidence not addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to service connection for degenerative joint disease of the hips and back, with consideration of the post-SSOC evidence.  If the decision remains adverse to the Veteran, he and his representative should be provided with an SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

